        Case 2:19-cr-00300-JCM-EJY Document 207 Filed 03/23/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
 3   BRANDON C. JAROCH
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
 6   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 7
     Attorney for Mark Cuyugan
 8
 9                                 UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA
11
12   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00300-JCM-EJY

13                    Plaintiff,                         STIPULATION TO MODIFY
                                                         CONDITIONS OF RELEASE
14          v.                                           (First Request)
15   MARK CUYUGAN,

16                    Defendant.

17
18          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,

19   Acting United States Attorney, and Simon Kung, Assistant United States Attorney, counsel for

20   the United States of America, and Rene L. Valladares, Federal Public Defender, and Brandon

21   C. Jaroch, Assistant Federal Public Defender, counsel for Mark Cuyugan, that the Court modify

22   the condition of release to allow for the U.S. Pretrial Services Office to provide Mr. Cuyugan’s

23   with his U.S. Passport.

24          The Stipulation is entered into for the following reasons:

25          1.        On November 20, 2019, Ms. Cuyugan was released on a personal recognizance

26   bond with certain conditions, including surrendering his passport to Pretrial Services. ECF
     No.’s 24 & 32.
        Case 2:19-cr-00300-JCM-EJY Document 207 Filed 03/23/21 Page 2 of 3




 1          2.      Mr. Cuyugan is requesting that Pretrial Services furnish him his U.S. Passport
 2   in order for him to make notarized copies as required by the U.S. Embassy to accommodate
 3   travel for his daughter from the Philippines. See Ex. A.
 4          3.      Counsel for Mr. Cuyugan has spoken with Pretrial Services Officer Emily
 5   McKillip who does not oppose this modification to allow Mr. Cuyugan to obtain his U.S.
 6   Passport. Officer McKillip will also coordinate with Mr. Cuyugan for the release and return of
 7   his U.S. Passport as needed.
 8          4.      The government has no objection to this requested modification.
 9           This is the first stipulation to modify conditions of release filed herein.
10
11          DATED this 23rd day of March, 2021.
12
      RENE L. VALLADARES                               CHRISTOPHER CHIOU
13    Federal Public Defender                          Acting United States Attorney

14      /s/ Brandon C. Jaroch                            /s/ Simon Kung
      By_____________________________                  By_____________________________
15    BRANDON C. JAROCH                                SIMON KUNG
      Assistant Federal Public Defender                Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                       2
        Case 2:19-cr-00300-JCM-EJY Document 207 Filed 03/23/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00300-JCM-EJY
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     MARK CUYUGAN,
 7
                    Defendant.
 8
 9
            Based on the pending Stipulation of counsel, and good cause appearing,
10
            IT IS THEREFORE ORDERED that Pretrial Service has the authority to release Mr.
11
     Cuyugan’s U.S. Passport to him and to establish the date and time of its release and return.
12
13          DATED this 23rd day of March, 2021.

14
15                                                UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
                                                     3
